Citation Nr: 1026191	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-32 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES


1.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).

2.  Entitlement to an initial increased rating for service-
connected bilateral hearing loss, rated as 30 percent disabling 
prior to May 1, 2008, and as 10 percent disabling as of May 1, 
2008.

3.  Entitlement to an initial increased rating for service-
connected vertigo, rated as 10 percent disabling prior to April 
3, 2008, and as 30 percent disabling as of April 3, 2008.

4.  Entitlement to service connection for peripheral edema of the 
feet bilaterally.

5.  Entitlement to service connection for a bilateral eye 
disorder, to include conjunctivitis and punctal stenosis. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith


INTRODUCTION

The Veteran served on active duty from February 2003 to July 2004 
with 20 years of prior inactive service in the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February and August 2007 rating actions of the 
Department of Veterans Affairs Regional Office (RO) in Nashville, 
Tennessee.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record reflects that the Veteran was accorded a VA 
audiological examination in November 2009.  Significantly, 
however, the report of that examination shows the examiner was 
unable to obtain reliable puretone and speech reception 
thresholds.  While this was partially attributed to noncompliance 
by the Veteran, it appears that his hearing impairment also may 
have played a role, as it was noted that he did not respond to 
speech discrimination lists at the limits of the equipment.  In 
view of the incomplete findings of the November 2009 VA 
examination, the Board finds that the Veteran should be accorded 
another VA examination in order to determine the current severity 
of his service-connected bilateral hearing loss.

Additionally, the November 2009 VA examination report references 
audiometric tests performed by VA in December 2007, and March, 
April, and July 2009, but which are not discussed in detail in 
the report, with only a note that "[a] summary of these tests 
are available in CPRS..."  Currently, the most recent VA treatment 
records contained in the claims file are dated in May 2008; and 
while the record does include a December 2007 VA audiology clinic 
note which summarizes an audiogram, the audiogram itself is not 
provided, rather, there is a note to "see scanned image to view 
audiogram.  Thus, on remand, updated VA treatment records, as 
well as the scanned images of any audiograms, including those 
performed in December 2007 and March, April, and July 2009, 
should be obtained.  

Further, the record reflects that in a February 2007 rating 
decision, the RO granted service connection for vertigo, 
assigning a 10 percent rating effective from May 2006, and denied 
service connection for a bilateral eye disorder (characterized at 
that time as punctal stenosis) and peripheral edema of the feet 
bilaterally.  In a March 2007 statement, the Veteran expressed 
his disagreement with the denial of an eye disorder and 
peripheral edema of his feet.  Later, in a September 2007 
statement, the Veteran also expressed disagreement with the 
evaluation of his 
service-connected vertigo.  In an August 2007 rating decision, 
the RO again denied service connection for an eye disorder 
(characterized at that time as conjunctivitis), with which the 
Veteran expressed disagreement in an October 2007 statement.  
Although the record reflects that the RO granted an increased 
rating of 30 percent for vertigo in a May 2008 rating decision, 
to date, no statement of the case for the issue of an initial 
increased rating for vertigo, or for the issues of service 
connection for a bilateral eye disorder and peripheral edema of 
the feet, has been issued.  This should be accomplished on 
remand.  See Manlincon v. West, 12 Vet. App. 238 (1999).  The 
Board notes that these issues will be returned to the Board after 
issuance of the statement of the case only if perfected by the 
filing of a timely substantive appeal.  See Smallwood v. Brown, 
10 Vet. App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.

Since the development being requested may reveal entitlement to a 
TDIU, the claim for assignment of a TDIU must be deferred.

Accordingly, the case is REMANDED for the following action:

1.	After completing any necessary 
development, provide 
a statement of the case to the Veteran 
regarding the issues of an initial 
increased rating for vertigo, and service 
connection for a bilateral eye disorder (to 
include conjunctivitis and punctual 
stenosis) and peripheral edema of the feet 
bilaterally pursuant to his March, 
September, and October 2007 notices of 
disagreement.  The Veteran should be 
informed of the period of time within which 
he must file a substantive appeal to 
perfect his appeal to the Board concerning 
these issues.  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  

2.	The RO should obtain copies of the 
Veteran's updated treatment records at the 
VA Medical Center in Memphis, Tennessee 
dated since May 2008.  Additionally, the 
RO should obtain copies of any scanned 
images associated with treatment reports, 
including but not limited to those dated 
on December 13, 2007, and March 25, April 
7, and July 1, 2009, as they may reflect 
audiograms.  All attempts to obtain these 
records and any negative response should 
be fully documented in the claims file.

3.	The Veteran should be scheduled for a VA 
audiological examination to determine the 
current severity of his service-connected 
bilateral hearing loss.  The examiner 
should be provided with the Veteran's 
claims file and asked to fully review it.  
The examiner should conduct any necessary 
audiometric testing to determine the 
Veteran's current hearing acuity, and the 
examiner should also fully describe the 
functional effects caused by the Veteran's 
current hearing disability.  

4.	Readjudicate the Veteran's claims of 
entitlement to an initial increased rating 
for bilateral hearing loss and assignment 
of a TDIU.  If either benefit sought on 
appeal remains denied, the Veteran should 
be provided with a supplemental statement 
of the case, and provided with an 
appropriate time for response.  
Thereafter, any unresolved issue for which 
an appeal is perfected should be returned 
to the Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


